In an action to recover damages for personal injury, loss of services and medical expenses, defendant appeals from an order of the Supreme Court, Queens County, dated *1089December 10, 1962, which granted plaintiffs’ motion for summary judgment and directed an assessment of damages, pursuant to rule 113 of the Rules of Civil Practice. Order reversed, with $10 costs and disbursements, and motion denied. In our opinion the record presents issues which may not be resolved upon a motion for summary judgment (cf. Simon v. Appelbaum, 9 A D 2d 695; Gerard v. Inglese, 11 A D 2d 381). Ug'hetta, Acting P. J., Christ, Brennan, Hill and Rabin, JJ., concur.